RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 1/18/2022 have been received. In the response filed on 1/18/2022, claim 1 was amended. 
 Claims 1-3, 6, 9, and 11-13 are pending. Claims 9, 11, and 12 are withdrawn from consideration. Claims 4, 5, 7, 8, and 10 are canceled. Claims 1-3, 6, and 13 are rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beck et al., US 2008/0299209 A1. 
Regarding claim 1: Beck discloses a particulate product (tablet, abstract, para 0067) made of a plurality of solid particles (beadlets, para 0057). 
(i) 22-75 wt.% based on the total weight of the solid particle of vitamin A, vitamin A acetate, and vitamin A palmitate

Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Selection of vitamin A: A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to select vitamin A because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Beck discloses particles (beadlets) comprise a fat soluble ingredient, which may be vitamin A. As such, the selection of the vitamin A is obvious. 
(ii) 20-70 wt.%, based on the total weight of the solid particle, of at least one emulsifier which is selected from the group consisting of modified food starches, polysaccharide gums and plant proteins, and (iii) 5-55 wt.%, based on the total weight of the solid particle, of at least one non-reducing sugar
Emulsifier:
Beck discloses the solid particles (beadlets) comprise a protective colloid (para 0028). Beck discloses protective colloids including modified food starches (para 0028, 0032), polysaccharide gums (gum Arabic, gum acacia, para 0028), and plant proteins (lupin, plant proteins, para 0028). The discussion of MPEP 2131.02 and MPEP 2144.07 applies here as above. In the present case, Beck discloses particles (beadlets) comprise an ingredient (protective colloid) that are selected from modified food starches, polysaccharide gums and plant proteins. As such, the selection of the non-animal sourced emulsifiers is obvious.
Naming the modified food starches, polysaccharide gums, and plant proteins as emulsifiers. A chemical composition and its properties are inseparable. While Beck does not expressly name the modified food starches (para 0028 and 0032), polysaccharide gums (gum Arabic, gum acacia, para 0028), and plant proteins (lupin, plant proteins, 
Non-reducing sugar:
Beck discloses the solid particles (beadlets) comprise a protective colloid (para 0028). Beck discloses the colloid may be selected from a group that includes sugar and modified starch (para 0028, 0036). Beck discloses the sugar may be selected from a group that includes non-reducing sugars (sucrose, trehalose, para 0031).
The discussions of MPEP 2131.02 and MPEP 2144.07 apply here as above. In the present case, Beck discloses particles (beadlets) comprise an ingredient (protective colloid) that are non-reducing sugars and emulsifiers that are not derived from animal sources. As such, the selection of the non-animal sourced emulsifiers and non-reducing sugars is obvious.
Concentrations of Emulsifier (modified food starches) and non-reducing sugar: 
Beck discloses the colloid is present in ranges from 10 to 90 wt.%, from 20 to 75 wt.%, from 30 to 70 wt.%, and from 50 to 65 wt.% (para 0058). 
Beck discloses the modified food starch and sugar is used as the protective colloid, the weight-ratio of the modified food starch to the sugar preferably varies from 500:1 to 1:100, from 20:1 to 1:10, from 10:1 to 1:10, from 4:1 to 1:2, and from 2:1 to 1:2 (para 0032). 
Based on the percentage of colloid in the particle (beadlet) and the ratio of starch and sugar, Beck suggests a range of modified food starch of about 0.020 to 89.8 %.
Sample calculations: 
10% colloid * 1 part starch/(1 part starch + 500 part sugar)) = 0.0199% modified starch
90% colloid * 500 parts starch/(500 parts starch + 1 part sugar)) = 89.8 % modified starch
Based on the percentage of colloid in the particle (beadlet) and the ratio of starch and sugar, Beck suggests a range of sugar, which may be a non-reducing sugar (sucrose, trehalose), of about 0.020 to 89.8 %.
Sample calculations: 
10% colloid * 1 part sugar/(500 part starch + 1 part sugar)) = 0.0199% sugar
90% colloid * 500 parts sugar/(1 parts starch + 500 part sugar)) = 89.8 % sugar
Additionally per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, Beck discloses the conventional nature of a particulate product (beadlets) comprising the recited ingredients. Beck discloses the centration of the claimed ingredients may be varied. The claimed concentrations of the ingredients represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
wherein each of the solid particles contains no antioxidant and consists of 
Beck is encompassed within the scope of the claimed invention because Beck does not require the presence of any ingredients in addition to the claimed ingredients. Beck discloses the solid particles (beadlets) contain a protective colloid and a fat soluble ingredient (para 0039). Beck discloses the fat soluble ingredient may be vitamin A (para 0019). Beck discloses the colloid may be non-reducing sugars (sucrose, trehalose, para 0031) and emulsifiers selected from the group consisting of modified food starches, polysaccharide gums and plant proteins. Beck discloses, “Beside the fat-soluble active ingredient and the protective colloid the compositions of the present invention may preferably additionally contain at least one water-soluble antioxidant and/or fat-soluble antioxidant” (emphasis added, para 0063). The word “may” indicates the additional components are not required to be present. 

Regarding claim 3: Beck discloses about 0.020 to 89.8 % sugar, which may be a non-reducing sugar (sucrose, trehalose, para 0031). See the concentration discussion in the rejection of claim 1 above for more detailed explanation.  
Regarding claim 6: Beck discloses the solid particles (beadlets) comprise a fat soluble ingredient (para 0039). Beck discloses the fat soluble ingredient may be vitamin A (para 0019). Beck discloses the fat soluble ingredient present in the range of from 0.1 to 90 wt.%, from 0.1 to 80 wt.%, from 1 to 50 wt.%, and from 1 to 30 wt.% (para 0027). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 13: Beck discloses a compressed tablet (pressed to tablets, abstract) comprising a plurality of the solid particles (beadlets, para 0057).

Claims 1-3, 6, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beck et al., US 2008/0299209 A1; in view of Schaffner et al., US 2009/0105331 A1.
Beck is relied on as above. Beck discloses the solid particles (beadlets) comprise a fat soluble ingredient (para 0039). Beck discloses the fat soluble ingredient may be vitamin A (para 0019).
Beck does not disclose vitamin A acetate and/or vitamin A palmitate.
Schaffner discloses a particulate product which comprises a plurality of solid particles (dry powder, para 0076). Schaffner discloses each of the solid particles is comprises a fat soluble active ingredient may be present in a range of 0.1 to 90 wt. % (para 0036). Schaffner discloses the fat soluble active ingredient may be vitamin A (para 0029); and/or its derivatives (e.g., vitamin A acetate, vitamin A palmitate, para 0029).
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute the fat soluble ingredient that is vitamin A, as taught in Beck, with a fat soluble ingredient that is a vitamin A in the form of a derivative that is vitamin A acetate and/or vitamin A palmitate, as taught in Schaffner, to obtain solid particles comprising vitamin A in the form of a derivative that is vitamin A acetate and/or vitamin A palmitate. In the present case, one having ordinary skill in the art at the time of 
The discussions of the remaining limitations of claim 1 and dependent claims 2, 3, 6, and 13 are relied on as above. 

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. 
Applicant argues the “consisting of” transitional phrases exclude anti-oxidants, which are required in Beck (remarks, p. 5). Examiner is not persuaded by this argument. Beck does not require anti-oxidants. Beck discloses, “Beside the fat-soluble active ingredient and the protective colloid the compositions of the present invention may preferably additionally contain at least one water-soluble antioxidant and/or fat-soluble antioxidant” (emphasis added, para 0063). The term “may” indicates the anti-oxidants are optional. 
Applicant discusses vitamin A stability in the absence of the antioxidants BHT, BHA or tocopherol (remarks, p. 5-6). Examiner is not persuaded by this argument. The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. MPEP 2145 II. As discussed above, the prior art does not require the presence of anti-oxidants. As such, properties flowing from the absence of antioxidants represent another advantage which would flow naturally from following the suggestion of the prior art. Therefore, they cannot be the basis for patentability. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619